Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Ken Yoshida on 2/12/2021.
The application has been amended as follows: 
In the claims
Claim 1,
A wire leading tool for leading a wire into a building from an upper side of a roof, the wire leading tool comprising:
a main body and a lid body that is detachably attached to the main body, wherein the main body includes: 
a flat plate-shaped base portion; a base hole portion that is penetratingly provided in the base portion;
a standing wall portion that stands from the base portion in a U shape and surrounds the base hole portion by a curved portion of the U shape; and 
opposite to the base hole portion near an open end of the U shape of the standing wall portion, is connected to the standing wall portion on both sides, and has an insertion hole which is penetratingly provided for inserting a pipe connector, and the lid body includes:
a peripheral wall portion that surrounds the standing wall portion; and
a covering portion that covers a space surrounded by the standing wall portion.
Claim 4,
The wire leading tool according to claim 1, wherein the main body further includes an arc-shaped wall, 
the arc-shaped wall stands from the base portion in a circular arc shape along a part of a peripheral edge of the base hole portion and is connected to the standing wall portion on both sides to form a substantially circular shape together with the curved portion of the standing wall portion, and 
an upper end of the arc-shaped wall is formed in a circular arc shape recessed downward so as to be lowered as is farther from the standing wall portion and be the lowest at a center.

In the specification
Paragraph [0030]
The connector supporting portion 20 stands from the base portion 11 at a position opposite to the base hole portion 15 near the open end of the U shape of the standing wall portion 17. Both sides of the connector supporting portion 20 are connected to the standing wall portion 17. A circular insertion hole 25 for 

Paragraph [0032]
The arc-shaped wall 30 stands from the base portion 11 in a circular arc shape along a part of the peripheral edge of the base hole portion 15. A portion of the peripheral edge of the base hole portion 15 along which the arc-shaped wall 30 is formed faces the peripheral edge thereof along which the curved portion 17c of the standing wall portion 17 is formed, and both sides of the arc-shaped wall 30 are connected to the standing wall portion 17. The arc-shaped wall 30 forms a substantially circular shape
together with the curved portion 17c of the standing wall portion 17 in plan view of the main body 10. The arc-shaped wall 30 is formed to be lowered as is farther from
the standing wall portion 17 and be the lowest at the center, so that the upper end of the arc-shaped wall 30 is curved in a circular arc shape so as to be recessed downward when seen from the end side 11b side. That is to say, the arc-shaped wall 30 has the circular arc shape in plan view and the circular arc shape when seen from the end side 11b side.

Reasons for Allowance
Upon consideration of the claims and the prior art of record, the claims are deemed unobvious and allowable.
The following is an examiner’s statement of reasons for allowance: the primary reason for the allowance of the claims is the inclusion of the combination of “a wire leading tool having a main body with a flat plate, a base hole, a standing wall, a connector supporting portion connected to the standing wall and including an insertion hole with a lid body having the structural limitations as recited in the claims”. Examiner believes that it will not be obvious to one of ordinary skill in the art to modify the prior art of record to reach applicant’s claimed invention without impermissible hindsight.

	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADRIANA FIGUEROA whose telephone number is (571)272-8281.  The examiner can normally be reached on 8:30AM-5PM MONDAY-FRIDAY.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN GLESSNER can be reached on 571-272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ADRIANA FIGUEROA/Primary Examiner, Art Unit 3633                                                                                                                                                                                                        02/13/2021